DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-06-16. Claims 2-21 are pending. Claims 2, 12 is/are independent.
The drawing(s) filed on 2019-09-25 is/are accepted by the Examiner.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20180069899 to Lang et al. (hereinafter "Lang '899") does not disclose, with respect to claim 2, "receiving an access request including an identity and an entitlement and a request for a decision for the access request; enhancing the received access request with a value for the feature based on the identity or entitlement of the access request and the identity graph associated with the enterprise; submitting the enhanced access request to the classifier", where said identity graph is used to enhance an access request to a classifier that makes access control decisions.  Rather, Lang '899 discloses training a machine learning system using a graph embodying network access policies to generate new access policies/decisions [Lang '899 ¶ 0158-00165, Figs. 1, 9].
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 12, features corresponding to those of claim 2 in the respective context(s).
Dependent claims 3-11, 13-21 are allowed in view of their respective dependence from claims 2, 12.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2021-05-25, 2021-03-19, 2020-12-16, 2020-10-15, 2020-8-17, 2020-07-09, 2020-06-19, 2020-04-29, 2020-03-10, 2020-01-27, 2019-10-03 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 20180316665 to Caldera et al. discloses using a relation graph assembled from activity records for access control and user authentication [0102].
U.S. Publication US 20160294646 Kirner et al. stores access control roles in the edges of a graph [0232].
U.S. Publication 20170364534 to ZHANG et al. discloses constructing a graph using machine learning [0086].
U.S. Patent 10432639 to Bebee et al. (hereinafter "Bebee '639") discloses determining user access permissions to vertices and edges of a graph [Bebee '639 col 5 l. 22-55].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494